Case 1:17-cv-01047-ESH Document 68-12 Filed 06/03/19 Page 1 of 7




                       EXHIBIT
                          9
                  Case 1:17-cv-01047-ESH Document 68-12 Filed 06/03/19 Page 2 of 7

    From:         Christian Hartsock
    Sent:         Tue, 23 Aug 2016 17:40:24 -0400 (EDT)
    To:           Ken Konstanzer[kkonstanzer@projectveritas.corn];
                                             ; Joe Halderman[jhalderman@projectventas.com]; Allison
                  Maass[amaass@projectveritas.com]; Russell Verney[rverney@projectveritas.corn]
    Attachments: DPAUFC Strategy Proposal 82216.pdf;



   1 thought I'd sent this this morning but don't see it in my sent folder.

   Since one of the strategies coalesces with the Pinnacle investigation, I've also included the   strategy
   memo and target list just in case cross-reference .




Highly Confidential - Attorneys' Eyes Only                                                           PVA00005033
                  Case 1:17-cv-01047-ESH Document 68-12 Filed 06/03/19 Page 3 of 7




                     DEMOCRACY PARTNERS/AMERICANS UNITED FOR CHANGE/PINNACLE
                                          NEXT STEPS

                1) Roth goes to Foval to re-engage him on implementing surrogate voting and Trump
                    rally tactics, and by extension AUFC.

                    REASONS:

                        a) Value has been added to Foval as a target. While he's no longer with People for
                           the American Way, he is now with Americans United for Change (AUFC), which
                           is the very group Creamer is advising. In fact, unlike Creamer, Foval is acting in
                           an official capacity at AUFC.

                        b) Contrary to Foval's characterization. it appears Foval is the "dark hat," and
                           Creamer is the "white hat." This is likely because of Creamer's ex-convict status.

                        c) We already know Foval is open to the surrogate voter scheme.

                        d) Creamer has officiated Roth's relationship with AUFC; an outreach to Foval from
                           Roth will not come out of left field.

                    STRATEGY:

                        a) ROTH to FOVAL:
                             i)  "Steve relayed to me the ideas you had as to how to get away with this
                                 (used car auctions, no buses, expand to Michigan and Indiana, etc.), and
                                 helped me dodge potential bullets."

                              ii)   "Per Steve's advice, I went to Creamer first. Having met Creamer, I've
                                    gauged that he is trying to keep things above the board. It's my opinion
                                    we cannot win by staying above the board because the opposition is not."

                             iii)   "Here's what I need from you, Scott:"
                                           More advice like that which Steve relayed to me.
                                           Willing activists to be the surrogate voters.
                                           Foreclosed and abandoned addresses from canvassers to print on
                                           the paystubs distributed to surrogate voters.

                             iv)    "Here's what I can do for you:"

                                        -    Help fund operations you stage at Trump rallies which Steve told
                                             me about (volunteers getting beat up).


                                                                                                                1




Highly Confidential - Attorneys' Eyes Only                                                                      PVA00005034
                  Case 1:17-cv-01047-ESH Document 68-12 Filed 06/03/19 Page 4 of 7




                                        -    Help fund any operations in that same spirit. Tell me what you
                                             have.

                                    "Here's why:"

                                             I am sick of Trump positioning himself as the law and order
                                             candidate. That is why I loved that strategy, which creates the
                                             appearance of chaos.

                                        -    I'm not convinced funding the usual ground game is enough.

                                        -    The opposition set up these rules. Our obedience to them
                                             guarantees their success.

                                             My father walked away in protest from his contract with the City of
                                             San Francisco to join the Western Addition Community
                                             Organization (WACO) and atone for his sins in the urban renewal
                                             and displacement of blacks from the Fillmore. This was a crime.
                                             My father took risks. I cannot say the same for myself. I need to
                                             atone for my lifelong complacency. I need to know that I did
                                             everything and broke every rule in my way to carry on his legacy
                                             and stop Donald Trump.

                   GOALS:

                        a) Confirm and uncover details of Trump rally tactics.

                        b) Find out planned dates for Trump rally tactics.

                        c) Send journalists into grassroots end to get visuals of the operations being
                           conducted.

                        d) Get Foval blessing surrogate voter operation in an official AUFC capacity.

                        e) Get AUFC associates' hands dirty by engaging them on it too, especially Brad
                           Woodhouse, so they can't have one fall guy.

                    DATES OF IMPLEMENTATION:

                        a) Monday, August 29: Call Foval. Set up meeting.




                                                                                                               2




Highly Confidential - Attorneys' Eyes Only                                                                     PVA00005035
                  Case 1:17-cv-01047-ESH Document 68-12 Filed 06/03/19 Page 5 of 7




                        b) Wednesday, Aug. 31 - Friday, Sept. 3: Meet. Discuss implementation of
                           surrogate voting. Inquire about Trump rally tactics. Volunteer Angela to help. Set
                           up action meeting with Foval's associates in AUFC.

                        c) Monday, Sept. 5 - Friday, Sept. 9: Meet with AUFC associates, get



                2) Roth reaches out to Josh Hoyt, sets up meeting, pitches surrogate voting.

                    REASONS:

                        a) Creamer has extended value to Hoyt as a target by association.

                        b) Creamer has ostensibly deemed Hoyt a receptive ear to surrogate voting
                           scheme.

                        c) Hoyt, in his capacity as National Partnership for New Americans (NPNA), holds
                           relevant interest in the goal of the surrogate voting operation.

                           STRATEGY:
                        a) Call Hoyt. Set up meeting.

                        b) Meet and pitch.

                    GOALS:

                        a) Get recorded blessing from Hoyt on surrogate voter scheme.

                        b) Get his associates' hands dirty in implementation.

                    DATES OF IMPLEMENTATION:

                        a) Monday, August 29: Call Foval. Set up meeting.

                        b) Wednesday, Aug. 31 - Friday, Sept. 3: Meet. Discuss implementation of
                           surrogate voting. Volunteer Angela to help. Set up action meeting with Foval's
                           associates in AUFC.

                3) Angela joins AUFC bus outreach.

                    REASONS:

                        a) We need eyes and ears on grassroots end of DP/AUFC operations.

                                                                                                            3




Highly Confidential - Attorneys' Eyes Only                                                                  PVA00005036
                  Case 1:17-cv-01047-ESH Document 68-12 Filed 06/03/19 Page 6 of 7




                        b) We have been given the in.

                   STRATEGY:

                        a) Pending Friday's revelations re where we stand, Roth to volunteer Angela in
                           reply to Creamer's proposal.

                        b) Send her in.

                   GOALS:

                        a) Capture any malfeasance.

                        b) Important visuals to associate elite end with ground game.

                        c) Network.

                   DATES OF IMPLEMENTATION:

                        a) Friday, August 26: Volunteer Angela in reply to Creamer proposal.

                        b) IF NO PROPOSAL RECEIVED: Monday, August 29. Reach out.

                        c) [Given bus tour dates]: Angela goes into field.

               4) Mike Hogan reaches out to Brad Woodhouse. either as Roth's associate or
                   independent of Roth.

                   REASONS:

                        a) For Hogan investigation, it is a better bet to access our existing targets by referral
                           rather than cold calls.

                        b) If we find out HuffPo burned us, we will need an independent party to keep
                           targets in our crosshairs.

                    STRATEGY:

                        a) (IF ROTH ASSOCIATE) A partner of Roth's in some joint ventures also holds
                            particular stakes in this election; needs help connecting with [Hogan targets].




                                                                                                               4




Highly Confidential - Attorneys' Eyes Only                                                                     PVA00005037
                  Case 1:17-cv-01047-ESH Document 68-12 Filed 06/03/19 Page 7 of 7




                       b) (IF INDEPENDENT) We locate an existing plausible mutual acquaintance, drop
                          their name as the provider of contact info when reaching out to Woodhouse.

                       c) Hogan meets with Woodhouse, gains access to target list.

                   GOALS:

                       a) Gain access to our contact list for Hogan investigation; avoid need for cold calls.

                       b) Set meetings with listed targets.

                       c) Meet and run Pinnacle script on targets; confirm quid pro quo MO amongst
                          Clinton Foundation proxies.

                   DATES OF IMPLEMENTATION:

                       a) (IF WE HEAR FROM CREAMER EARLY) Friday, August 26: Hogan calls
                          Woodhouse.

                       b) Friday, Sept. 3: Hogan meets Woodhouse. Requests introduction to our targets.

                       c) Monday, Sept. 5 - 8: Hogan sets up meetings with targets.

                        d) Every Friday until 2 weeks before election: Hogan meets with a different
                           target from our list. Runs script.




                                                                                                                5




Highly Confidential - Attorneys' Eyes Only                                                                  PVA00005038
